Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
April 17, 2007, by and between DXP ENTERPRISES, INC., a Texas corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of August 2, 2005, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1. Section 1.1. (a) is hereby amended by deleting "Forty Million Dollars
($40,000,000.00)" as the maximum principal amount available under the Line of
Credit, and by substituting for said amount "Fifty Million Dollars
($50,000,000.00)".


2. The following is hereby added to the Credit Agreement as Section 1.5:


"SECTION 1.5. SUBORDINATION OF DEBT. All indebtedness
and other obligations of Borrower to James L. Hook, Timothy J. McDermott and
Duane W. Larock and Judy R. Larock shall be subordinated in right of repayment
to all indebtedness and other obligations of Borrower to Bank, as evidenced by
and subject to the terms of subordination agreements in form and substance
satisfactory to Bank."


3. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


4. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.


NOTICE: THIS DOCUMENT AND ALL OTHER DOCUMENTS RELATING TO THE INDEBTEDNESS
CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES RELATING TO THE INDEBTEDNESS.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


    WELLS FARGO BANK,
DXP ENTERPRISES, INC.                                          NATIONAL
ASSOCIATION


By: /s/ David Little                                             By: /s/ Thomas
Caver  
David Little, Chief Executive
Officer                                          Thomas Caver, Vice President

